NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                       No. 12-2870
                                      ____________

                          UNITED STATES OF AMERICA

                                            v.

                                      TYREN ALI,

                                               Appellant
                                      ____________

                   On Appeal from the United States District Court
                            for the District of New Jersey
                             (D.C. No. 11-cr-00752-001)
                     District Judge: Honorable Noel L. Hillman
                                    ____________

                     Submitted Under Third Circuit LAR 34.1(a)
                                September 27, 2013

            Before: AMBRO, FISHER and HARDIMAN, Circuit Judges.

                                (Filed: September 30, 2013)
                                       ____________

                                OPINION OF THE COURT
                                     ____________

HARDIMAN, Circuit Judge.

      Tyren Ali appeals the District Court’s judgment of sentence as substantively

unreasonable. We will affirm.
                                               I

       In December 2011, Ali pleaded guilty to conspiring to distribute crack cocaine, in

violation of 21 U.S.C. §§ 841 and 846. The District Court conducted a sentencing

hearing in June 2012. Because Ali had three prior drug distribution convictions, he

qualified for career offender status under United States Sentencing Guidelines § 4B1.1.

Accordingly, his base offense level was 34. See USSG § 4B1.1(b)(2). After a three-level

reduction for acceptance of responsibility, see USSG § 3E1.1, the total offense level was

31. Combined with a criminal history category of VI, Ali’s advisory Guidelines range

was 188 to 235 months’ imprisonment.

       At the sentencing hearing, Ali did not dispute the Guidelines calculation or request

a downward departure. Instead, he argued for a downward variance on the basis that the

career offender Guideline was overly punitive when applied to him. Specifically, Ali

argued that the relatively minor nature of his prior drug convictions made application of

the career offender Guideline unjust and greater than necessary to meet sentencing

objectives. He also noted that his conviction would have been subject to a ten-year

maximum term of imprisonment if charges had been brought in state court and thus a

sentence within the Guidelines range would create unwarranted sentencing disparities.

Finally, Ali’s mother and fiancée testified to the positive role that Ali played in their lives

and the life of his fiancée’s son. After considering these arguments and the 18 U.S.C.

§ 3553(a) factors, the District Court determined that a within-Guidelines sentence was

                                               2
appropriate, and sentenced Ali to 204 months’ imprisonment followed by five years of

supervised release. Ali appealed.

                                             II 1

       On appeal, Ali argues that the District Court’s sentence was substantively

unreasonable. Our review is for abuse of discretion. Gall v. United States, 552 U.S. 38,

51 (2007). “[W]e will affirm . . . unless no reasonable sentencing court would have

imposed the same sentence on that particular defendant for the reasons the district court

provided.” United States v. Tomko, 562 F.3d 558, 568 (3d Cir. 2009) (en banc).

       Although the District Court acknowledged Ali’s arguments for a downward

variance, it cited a number of reasons for its decision that a within-Guidelines sentence of

204 months’ imprisonment was appropriate. It noted that Ali’s long criminal history

demonstrated that “even in the face of arrests and convictions and incarceration, [he] is

not able to find another way of life.” App. 82. The Court detailed Ali’s numerous drug

arrests and convictions, including two arrests for distribution offenses after he had been

convicted and was awaiting sentencing on a third distribution charge. It also observed

that in addition to the distribution convictions that provided the predicate for the

application of the career offender Guideline, Ali had two convictions for possession

offenses that did not qualify as predicates. Given this history and Ali’s apparent inability

or unwillingness “to do anything with his life other than deal drugs,” App. 82, the District




                                              3
Court found that its sentence provided just punishment for this defendant and this crime,

promoted respect for the law, and protected the public from future crimes. These

considerations are not unreasonable.

                                              III

       For the foregoing reasons, we will affirm the judgment of the District Court.




       1
          The District Court exercised jurisdiction pursuant to 18 U.S.C. § 3231. We have
jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).
                                                  4